EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of American Security Resources Corporation. (the “Company”) on Form 10-Q for the period endedJune 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Frank Neukomm, Chief Executive Officer and John A. Wilkinson, Chief Financial Officer of the Company, certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. American Security Resources Corporation Date: August 16, 2010 By: /s/Frank Neukomm Frank Neukomm Chief Executive Officer Date: August 16, 2010 By: /s/John A. Wilkinson John A Wilkinson Chief Financial Officer
